EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Yun Choe on January 28, 2021. 
The application has been amended as follows: 
Claim 1: Delete: 






Add: A desulfurization system using a catalyst for desulfurization, comprising:
a coal feed unit for conveying a combustible substance;
a spray unit for spraying a catalyst for desulfurization;
a coal pulverization unit for pulverizing the combustible substance conveyed from the coal feed unit; and
a combustion unit for combusting the pulverized combustible substance,
wherein during transfer of the combustible substance from the coal feed unit to the coal pulverization unit, the catalyst for desulfurization is sprayed using the spray unit and is mixed with the combustible substance,
wherein the catalyst for desulfurization includes a liquid catalyst for desulfurization or a powder catalyst for desulfurization, 
wherein the spray unit sprays the liquid catalyst for desulfurization at a spray pressure of 3 to 10 kg/cm2 and an angle of 45 to 68[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction, 
the spray unit sprays the powder catalyst for desulfurization at a spray pressure of 3 to 5 kg/cm2 and an angle of 0 to 25[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction; and
wherein the powder catalyst for desulfurization is fed to a screw conveyor to quantify an amount thereof before being supplied into the spray unit.
Claim 15: Delete: 









Add: A desulfurization system using a catalyst for desulfurization, comprising:
a coal feed unit for conveying a combustible substance;
a spray unit for spraying a catalyst for desulfurization;
a coal pulverization unit for pulverizing the combustible substance conveyed from the coal feed unit; and
a combustion unit for combusting the pulverized combustible substance,
wherein during transfer of the combustible substance from the coal feed unit to the coal pulverization unit, the catalyst for desulfurization is sprayed using the spray unit and is mixed with the combustible substance,
wherein the spray unit includes a catalyst storage unit for storing the catalyst for desulfurization and a catalyst transfer unit for transferring the catalyst for desulfurization,
wherein the catalyst for desulfurization includes a liquid catalyst for desulfurization or a powder catalyst for desulfurization, wherein the spray unit sprays the liquid catalyst for desulfurization at a spray pressure of 3 to 10 kg/cm2 and an angle of 45 to 68[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction,
the spray unit sprays the powder catalyst for desulfurization at a spray pressure of 3 to 5 kg/cm2 and an angle of 0 to 25[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction; and 
wherein the powder catalyst for desulfurization is fed to a screw conveyor to quantify an amount thereof before being supplied into the spray unit.

Cancel Claims 4 and 17.

.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted November 21, 2020 were received.
Amended claims 1, 5-16 and 18-22, filed November 21, 2020, are pending and have been fully considered.  Claims 2-4 and 17 have been canceled. Claims 4 and 17 have been canceled through Examiner’s Amendment.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 5-16 and 18-22 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process for producing a fuel product containing solid phase char and tar components comprising: a desulfurization system using a catalyst for desulfurization, comprising: a coal feed unit for conveying a combustible substance; a spray unit for spraying a catalyst for desulfurization; a coal pulverization unit for pulverizing the combustible substance conveyed from the coal feed unit; and a combustion unit for combusting the pulverized combustible substance, wherein during transfer of the combustible substance from the coal feed unit to the coal pulverization unit, the catalyst for desulfurization is sprayed using the spray unit and is mixed with the combustible substance, wherein the catalyst for desulfurization includes a liquid catalyst for desulfurization or a powder catalyst for desulfurization, wherein the spray unit 2 and an angle of 45 to 68[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction, the spray unit sprays the powder catalyst for desulfurization at a spray pressure of 3 to 5 kg/cm2 and an angle of 0 to 25[Symbol font/0xB0] toward the combustible substance dropping in a rightward (90[Symbol font/0xB0]) direction; and wherein the powder catalyst for desulfurization is fed to a screw conveyor to quantify an amount thereof before being supplied into the spray unit, as presently claimed in independent claims 1 and 15 of the present invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771